DETAILED ACTION
1. 	Claims 1-5, 7-8 are pending in the current application.
Priority
2.	This application is a CON of PCT/IN2014/000205 04/01/2014 and claims priority to INDIA 1484/CHE/2013 filed 04/01/2013.
Claim Rejections Withdrawn
3.	The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Ge AND Stiegel in view of Gattermann,  Zubrick,   Dalziel, Reichardt, PRESCRIBING INFORMATION of Pomalyst Celgene Corporation, AND Online “http://web.archive.org/web/20130324144550/http://www.selleckchem.com/products/Pomalidomide(CC-4047).html” accessed 1/27/2017 dated March 24, 2013 is withdrawn as a result of discussions in an appeal conference.   The choice of antisolvent in claim 1 is not explicitly taught. While the prior art does suggest that pomalidomide is poorly soluble in organic solvent  and water and ethanol were explicitly shown to be antisolvents, there is no teaching of the solvents in claim 2 step c) behaving in this manner in the recrystallization of pomalidomide.  While further homologous alcohols (like those in claim 8) would be expected to behave in a similar mater since they are even more non-polar than ethanol, there would be too much picking and choosing to arrive at the alternative antisolvents in the solvent/antisolvent pair.  With that being said the rejection of claims 4-5, 7-8 under 35 U.S.C. 103 as being unpatentable over Ge AND Stiegel in view of Gattermann,  Zubrick,   Dalziel, Reichardt, PRESCRIBING INFORMATION of Pomalyst Celgene Corporation, AND SellekChem Pomalidomide(CC-4047) product sheet dated March 24, 2013 would be maintained since the sole point of novelty is the use of activated carbon in the filtration and the temperature of dissolution.  Step e) in claim 4 is optional.  The examiner called 
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Tener on March 19, 2021.
The application has been amended as follows: 
	Cancel claims 4-5, 7-8.
Drawings
5. 	The drawings filed on November 3, 2016 are accepted by the examiner.
Conclusion
6.	Claims 1-3 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625